
	
		II
		112th CONGRESS
		1st Session
		S. 206
		IN THE SENATE OF THE UNITED STATES
		
			January 26, 2011
			Mr. Lieberman (for
			 himself, Ms. Collins,
			 Mrs. Feinstein, Mr. Alexander, and Mr.
			 Ensign) introduced the following bill; which was read twice and
			 referred to the Committee on Homeland
			 Security and Governmental Affairs
		
		A BILL
		To reauthorize the DC Opportunity Scholarship Program,
		  and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Scholarships for Opportunity and
			 Results Act of 2011 or the SOAR Act.
		2.FindingsCongress finds the following:
			(1)Parents are best
			 equipped to make decisions for their children, including the educational
			 setting that will best serve the interests and educational needs of their
			 child.
			(2)For many parents
			 in the District of Columbia, public school choice provided under the Elementary
			 and Secondary Education Act of 1965, as amended by the No Child Left Behind Act
			 of 2001, as well as under other public school choice programs, is inadequate.
			 More educational options are needed to ensure all families in the District of
			 Columbia have access to a quality education. In particular, funds are needed to
			 provide low-income parents with enhanced public opportunities and private
			 educational environments, regardless of whether such environments are secular
			 or nonsecular.
			(3)While the
			 per-student cost for students in the public schools of the District of Columbia
			 is one of the highest in the United States, test scores for such students
			 continue to be among the lowest in the Nation. The National Assessment of
			 Educational Progress (NAEP), an annual report released by the National Center
			 for Education Statistics, reported in its 2009 study that students in the
			 District of Columbia were being outperformed by every State in the Nation. On
			 the 2009 NAEP, 56 percent of fourth grade students scored below
			 basic in reading, and 44 percent scored below basic in
			 mathematics. Among eighth grade students, 49 percent scored below
			 basic in reading and 60 percent scored below basic in
			 mathematics. On the 2009 NAEP reading assessment, only 17 percent of the
			 District of Columbia fourth grade students could read proficiently, while only
			 13 percent of the eighth grade students scored at the proficient or advanced
			 level.
			(4)In 2003, Congress
			 passed the DC School Choice Incentive Act of 2003 (Public Law 108–199, 118
			 Stat. 126), to provide opportunity scholarships to parents of students in the
			 District of Columbia to enable them to pursue a high quality education at a
			 public or private elementary or secondary school of their choice. The DC
			 opportunity scholarship program (DC OSP) under such Act was part of a
			 comprehensive 3-part funding arrangement that also included additional funds
			 for the District of Columbia public schools, and additional funds for public
			 charter schools of the District of Columbia. The intent of the approach was to
			 ensure that progress would continue to be made to improve public schools and
			 public charter schools, and that funding for the opportunity scholarship
			 program would not lead to a reduction in funding for the District of Columbia
			 public and charter schools. Resources would be available for a variety of
			 educational options that would give families in the District of Columbia a
			 range of choices with regard to the education of their children.
			(5)The DC OSP was
			 established in accordance with the U.S. Supreme Court decision, Zelman v.
			 Simmons-Harris, 536 U.S. 639 (2002), which found that a program enacted for the
			 valid secular purpose of providing educational assistance to low-income
			 children in a demonstrably failing public school system is constitutional if it
			 is neutral with respect to religion and provides assistance to a broad class of
			 citizens who direct government aid to religious and secular schools solely as a
			 result of their genuine and independent private choices.
			(6)Since the
			 inception of the DC OSP, it has consistently been oversubscribed. Parents
			 express strong support for the opportunity scholarship program. Rigorous
			 studies of the program by the Institute of Education Sciences have shown
			 significant improvements in parental satisfaction and in reading scores that
			 are more dramatic when only those students consistently using the scholarships
			 are considered. The program also was found to result in significantly higher
			 graduation rates for DC OSP students.
			(7)The DC OSP is a
			 program that offers families in need, in the District of Columbia, important
			 alternatives while public schools are improved. This program should be
			 reauthorized as 1 part of a 3-part comprehensive funding strategy for the
			 District of Columbia school system that provides new and equal funding for
			 public schools, public charter schools, and opportunity scholarships for
			 students to attend private schools.
			3.PurposeThe purpose of this Act is to provide
			 low-income parents residing in the District of Columbia, particularly parents
			 of students who attend elementary schools or secondary schools identified for
			 improvement, corrective action, or restructuring under section 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316), with expanded
			 opportunities for enrolling their children in other schools in the District of
			 Columbia, at least until the public schools in the District of Columbia have
			 adequately addressed shortfalls in health, safety, and security, and the
			 students in the District of Columbia public schools are testing in mathematics
			 and reading at or above the national average.
		4.General
			 authority
			(a)AuthorityFrom
			 amounts made available to carry out this section in accordance with section
			 14(b)(1), the Secretary shall award grants on a competitive basis to eligible
			 entities with approved applications under section 5 to carry out a program to
			 provide eligible students with expanded school choice opportunities. The
			 Secretary may award a single grant or multiple grants, depending on the quality
			 of applications submitted and the priorities of this Act.
			(b)Duration of
			 grantsThe Secretary shall make grants under this section for a
			 period of not more than 5 years.
			(c)Memorandum of
			 understanding
				(1)In
			 generalThe Secretary and the Mayor of the District of Columbia
			 shall enter into a memorandum of understanding regarding the implementation of
			 the program authorized under subsection (a) and the funding described in
			 paragraphs (2) and (3) of section 14(b).
				(2)ContentsThe
			 memorandum of understanding shall address how the Mayor of the District of
			 Columbia will ensure that the public schools and the public charter schools of
			 the District of Columbia comply with all reasonable requests for information as
			 necessary to fulfill the requirements for evaluations conducted under section
			 9.
				(d)Special
			 rules
				(1)Use of
			 fundsNotwithstanding any other provision of law, funds
			 appropriated for the DC opportunity scholarship program under the Omnibus
			 Appropriations Act, 2009 (Public Law 111–8, 123 Stat. 654), the Consolidated
			 Appropriations Act of 2010 (Public Law 111–117, 123 Stat. 3181), or any other
			 Act, shall be available until expended and may be used to provide opportunity
			 scholarships under section 7 to new applicants.
				(2)Repeal of site
			 inspection and reporting requirementsThe fourth and fifth
			 provisos under the heading Federal Payment for School
			 Improvement of title IV of Division C of the Consolidated
			 Appropriations Act of 2010 (Public Law 111–117, 123 Stat. 3182) are repealed.
			 Any unobligated amounts reserved to carry out such provisos shall be made
			 available to an eligible entity for administrative purposes or for opportunity
			 scholarships under a grant under subsection (a), including for opportunity
			 scholarships for new applicants for the 2011–2012 school year.
				5.Applications
			(a)In
			 generalIn order to receive a grant under section 4(a), an
			 eligible entity shall submit an application to the Secretary at such time, in
			 such manner, and accompanied by such information as the Secretary may
			 require.
			(b)ContentsThe
			 Secretary may not approve the request of an eligible entity for a grant under
			 section 4(a) unless the entity’s application includes—
				(1)a detailed
			 description of—
					(A)how the entity
			 will address the priorities described in section 6;
					(B)how the entity
			 will ensure that if more eligible students seek admission in the program than
			 the program can accommodate, eligible students are selected for admission
			 through a random selection process which gives weight to the priorities
			 described in section 6;
					(C)how the entity
			 will ensure that if more participating eligible students seek admission to a
			 participating school than the school can accommodate, participating eligible
			 students are selected for admission through a random selection process;
					(D)how the entity
			 will notify parents of eligible students of the expanded choice opportunities
			 in order to allow the parents to make informed decisions;
					(E)the activities
			 that the entity will carry out to provide parents of eligible students with
			 expanded choice opportunities through the awarding of scholarships under
			 section 7(a);
					(F)how the entity
			 will determine the amount that will be provided to parents for the tuition,
			 fees, and transportation expenses, if any;
					(G)how the entity
			 will—
						(i)seek out private
			 elementary schools and secondary schools in the District of Columbia to
			 participate in the program; and
						(ii)ensure that
			 participating schools will meet the reporting and other requirements of this
			 Act, and accommodate site visits in accordance with section 7(a)(4)(D);
						(H)how the entity
			 will ensure that participating schools are financially responsible and will use
			 the funds received under a grant under section 4(a) effectively;
					(I)how the entity
			 will address the renewal of scholarships to participating eligible students,
			 including continued eligibility; and
					(J)how the entity
			 will ensure that a majority of its voting board members or governing
			 organization are residents of the District of Columbia; and
					(2)an assurance that
			 the entity will comply with all requests regarding any evaluation carried out
			 under section 9.
				6.PrioritiesIn awarding grants under section 4(a), the
			 Secretary shall give priority to applications from eligible entities that will
			 most effectively—
			(1)give priority to
			 eligible students who, in the school year preceding the school year for which
			 the eligible student is seeking a scholarship, attended an elementary school or
			 secondary school identified for improvement, corrective action, or
			 restructuring under section 1116 of the Elementary and Secondary Education Act
			 of 1965 (20 U.S.C. 6316);
			(2)give priority to
			 students whose household includes a sibling or other child who is already
			 participating in the program of the eligible entity under section 4(a),
			 regardless of whether such students have, in the past, been assigned as members
			 of a control study group for the purposes of an evaluation under section
			 9;
			(3)target resources
			 to students and families that lack the financial resources to take advantage of
			 available educational options; and
			(4)provide students
			 and families with the widest range of educational options.
			7.Use of
			 funds
			(a)Opportunity
			 scholarships
				(1)In
			 generalSubject to paragraphs (2) and (3), an eligible entity
			 receiving a grant under section 4(a) shall use the grant funds to provide
			 eligible students with opportunity scholarships to pay the tuition, fees, and
			 transportation expenses, if any, to enable the eligible students to attend the
			 District of Columbia private elementary school or secondary school of their
			 choice beginning in school year 2011–2012. Each such eligible entity shall
			 ensure that the amount of any tuition or fees charged by a school participating
			 in such eligible entity’s program under section 4(a) to an eligible student
			 participating in the program does not exceed the amount of tuition or fees that
			 the school charges to students who do not participate in the program.
				(2)Payments to
			 parentsAn eligible entity receiving a grant under section 4(a)
			 shall make scholarship payments under the program under section 4(a) to the
			 parent of the eligible student participating in the program, in a manner which
			 ensures that such payments will be used for the payment of tuition, fees, and
			 transportation expenses (if any), in accordance with this Act.
				(3)Amount of
			 assistance
					(A)Varying amounts
			 permittedSubject to the other requirements of this section, an
			 eligible entity receiving a grant under section 4(a) may award scholarships in
			 larger amounts to those eligible students with the greatest need.
					(B)Annual limit on
			 amount
						(i)Limit for
			 school year 2011–2012The amount of assistance provided to any
			 eligible student by an eligible entity under a program under section 4(a) for
			 school year 2011–2012 may not exceed—
							(I)$8,000 for
			 attendance in kindergarten through grade 8; and
							(II)$12,000 for
			 attendance in grades 9 through 12.
							(ii)Cumulative
			 inflation adjustmentThe limits described in clause (i) shall
			 apply for each school year following school year 2011–2012, except that the
			 Secretary shall adjust the maximum amounts of assistance (as described in
			 clause (i) and adjusted under this clause for the preceding year) for
			 inflation, as measured by the percentage increase, if any, from the preceding
			 fiscal year in the Consumer Price Index for All Urban Consumers, published by
			 the Bureau of Labor Statistics of the Department of Labor.
						(4)Participating
			 school requirementsNone of the funds provided under subsection
			 (a) for opportunity scholarships may be used by an eligible student to enroll
			 in a participating private school unless the participating school—
					(A)has and maintains
			 a valid certificate of occupancy issued by the District of Columbia;
					(B)makes readily
			 available to all prospective students information on its school
			 accreditation;
					(C)in the case of a
			 school that has been operating for 5 years or less, submits to the eligible
			 entity administering the program proof of adequate financial resources
			 reflecting the financial sustainability of the school and the school’s ability
			 to be in operation through the school year;
					(D)agrees to submit
			 to site visits as determined to be necessary by the eligible entity, except
			 that a participating school shall not be required to submit to more than one
			 site visit per year;
					(E)has financial
			 systems, controls, policies, and procedures to ensure that funds are used in
			 accordance with the requirements of this Act; and
					(F)ensures that each
			 teacher of core subject matter in the school has a baccalaureate degree or
			 equivalent degree.
					(b)Administrative
			 expensesAn eligible entity receiving a grant under section 4(a)
			 may use not more than 3 percent of the amount provided under the grant each
			 year for the administrative expenses of carrying out its program under such
			 section during the year, including—
				(1)determining the
			 eligibility of students to participate;
				(2)selecting
			 eligible students to receive scholarships;
				(3)determining the
			 amount of scholarships and issuing the scholarships to eligible students;
			 and
				(4)compiling and
			 maintaining financial and programmatic records.
				(c)Parental
			 assistanceAn eligible entity receiving a grant under section
			 4(a) may use not more than 2 percent of the amount provided under the grant
			 each year for the expenses of educating parents about the program under this
			 Act and assisting parents through the application process under this Act during
			 the year, including—
				(1)providing
			 information about the program and the participating schools to parents of
			 eligible students;
				(2)providing funds
			 to assist parents of students in meeting expenses that might otherwise preclude
			 the participation of eligible students in the program; and
				(3)streamlining the
			 application process for parents.
				(d)Student
			 academic assistanceAn eligible entity receiving a grant under
			 section 4(a) may use not more than 1 percent of the amount provided under the
			 grant each year for expenses to provide tutoring services to participating
			 eligible students that need additional academic assistance in the students’ new
			 schools. If there are insufficient funds to pay for these costs for all such
			 students, the eligible entity shall give priority to students who previously
			 attended an elementary school or secondary school that was identified for
			 improvement, corrective action, or restructuring under section 1116 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 6316) as of the time
			 the student attended the school.
			8.Nondiscrimination
			(a)In
			 generalAn eligible entity or a school participating in any
			 program under this Act shall not discriminate against program participants or
			 applicants on the basis of race, color, national origin, religion, or
			 sex.
			(b)Applicability
			 and single sex schools, classes, or activities
				(1)In
			 generalNotwithstanding any other provision of law, the
			 prohibition of sex discrimination in subsection (a) shall not apply to a
			 participating school that is operated by, supervised by, controlled by, or
			 connected to a religious organization to the extent that the application of
			 subsection (a) is inconsistent with the religious tenets or beliefs of the
			 school.
				(2)Single sex
			 schools, classes, or activitiesNotwithstanding subsection (a) or
			 any other provision of law, a parent may choose and a school may offer a single
			 sex school, class, or activity.
				(3)ApplicabilityFor
			 purposes of this Act, the provisions of section 909 of the Education Amendments
			 of 1972 (20 U.S.C. 1688) shall apply to this Act as if section 909 of the
			 Education Amendments of 1972 (20 U.S.C. 1688) were part of this Act.
				(c)Children with
			 disabilitiesNothing in this Act may be construed to alter or
			 modify the provisions of the Individuals with Disabilities Education Act (20
			 U.S.C. 1400 et seq.).
			(d)Religiously
			 affiliated schools
				(1)In
			 generalNotwithstanding any other provision of law, a school
			 participating in any program under this Act that is operated by, supervised by,
			 controlled by, or connected to, a religious organization may exercise its right
			 in matters of employment consistent with title VII of the Civil Rights Act of
			 1964 (42 U.S.C. 2000e–1 et seq.), including the exemptions in such
			 title.
				(2)Maintenance of
			 purposeNotwithstanding any other provision of law, funds made
			 available under section 7(a) to eligible students, which are used at a
			 participating school as a result of their parents’ choice, shall not,
			 consistent with the first amendment of the United States Constitution,
			 necessitate any change in the participating school’s teaching mission, require
			 any participating school to remove religious art, icons, scriptures, or other
			 symbols, or preclude any participating school from retaining religious terms in
			 its name, selecting its board members on a religious basis, or including
			 religious references in its mission statements and other chartering or
			 governing documents.
				(e)Rule of
			 constructionA scholarship (or any other form of support provided
			 to parents of eligible students) provided under section 7(a) shall be
			 considered assistance to the student and shall not be considered assistance to
			 the school that enrolls the eligible student. The amount of any such
			 scholarship (or other form of support provided to parents of an eligible
			 student) shall not be treated as income of the parents for purposes of Federal
			 tax laws or for determining eligibility for any other Federal program.
			9.Evaluations
			(a)In
			 general
				(1)Duties of the
			 Secretary and the mayorThe Secretary and the Mayor of the
			 District of Columbia shall—
					(A)jointly enter
			 into an agreement with the Institute of Education Sciences of the Department of
			 Education to evaluate annually the performance of students who received
			 scholarships under the 5-year program under section 4(a), and the Mayor shall
			 ensure that, for the purposes of this evaluation, all public and public charter
			 schools of the District of Columbia comply with all reasonable requests for
			 information;
					(B)jointly enter
			 into an agreement to monitor and evaluate the use of funds authorized and
			 appropriated under paragraphs (2) and (3) of section 14(b) for the public
			 schools and public charter schools of the District of Columbia; and
					(C)make the
			 evaluations public in accordance with subsection (c).
					(2)Duties of the
			 SecretaryThe Secretary, through a grant, contract, or
			 cooperative agreement, shall—
					(A)ensure that the
			 evaluation under paragraph (1)(A) is conducted using the strongest possible
			 research design for determining the effectiveness of the program funded under
			 section 4(a) that addresses the issues described in paragraph (4); and
					(B)disseminate
			 information on the impact of the program in increasing the academic growth and
			 achievement of participating students, and on the impact of the program on
			 students and schools in the District of Columbia.
					(3)Duties of the
			 institute of education sciencesThe Institute of Education
			 Sciences shall—
					(A)use a grade
			 appropriate measurement each school year to assess participating eligible
			 students;
					(B)measure the
			 academic achievement of all participating eligible students; and
					(C)work with the
			 eligible entities to ensure that the parents of each student who applies for an
			 opportunity scholarship under a program under section 4(a) (regardless of
			 whether the student receives the scholarship) and the parents of each student
			 participating in the scholarship program under section 4(a), agree that the
			 student will participate in the measurements given annually by the Institute of
			 Education Sciences for the period for which the student applied for or received
			 the scholarship, respectively, except that nothing in this subparagraph shall
			 affect a student’s priority for an opportunity scholarship as provided under
			 section 6(2).
					(4)Issues to be
			 evaluatedThe issues to be evaluated include—
					(A)a comparison of
			 the academic growth and achievement of participating eligible students in the
			 measurements described in this section with the academic growth and achievement
			 of eligible students in the same grades in the public schools and public
			 charter schools of the District of Columbia, who sought to participate in the
			 scholarship program but were not selected;
					(B)the success of
			 the program in expanding choice options for parents, improving parental and
			 student satisfaction, and increasing parental involvement in the education of
			 their children;
					(C)the reasons
			 parents choose for their children to participate in the program;
					(D)a comparison of
			 the retention rates, dropout rates, and (if appropriate) graduation and college
			 admission rates of students who participate in the program funded under section
			 4(a), as compared to the retention rates, dropout rates, and (if appropriate)
			 graduation and college admission rates of students of similar backgrounds who
			 do not participate in such program;
					(E)the impact of the
			 program on students, and public elementary schools and secondary schools, in
			 the District of Columbia;
					(F)a comparison of
			 the safety of the schools attended by students who participate in the program
			 funded under section 4(a) and the schools attended by students who do not
			 participate in the program, based on the perceptions of the students and
			 parents and on objective measures of safety;
					(G)such other issues
			 as the Secretary considers appropriate for inclusion in the evaluation;
			 and
					(H)an analysis of
			 the issues described in subparagraphs (A) through (G) with respect to the
			 subgroup of eligible students participating in the program funded under section
			 4(a) who consistently use the opportunity scholarships to attend a
			 participating school.
					(5)ProhibitionPersonally
			 identifiable information regarding the results of the measurements used for the
			 evaluations may not be disclosed, except to the parents of the student to whom
			 the information relates.
				(b)ReportsThe
			 Secretary shall submit to the Committees on Appropriations, Education and the
			 Workforce, and Oversight and Government Reform of the House of Representatives
			 and the Committees on Appropriations, Health, Education, Labor, and Pensions,
			 and Homeland Security and Governmental Affairs of the Senate—
				(1)annual interim
			 reports, not later than December 1 of each year for which a grant is made under
			 section 4(a), on the progress and preliminary results of the evaluation of the
			 program funded under such section; and
				(2)a final report,
			 not later than 1 year after the final year for which a grant is made under
			 section 4(a), on the results of the evaluation of the program funded under such
			 section.
				(c)Public
			 availabilityAll reports and underlying data gathered pursuant to
			 this section shall be made available to the public upon request, in a timely
			 manner following submission of the applicable report under subsection (b),
			 except that personally identifiable information shall not be disclosed or made
			 available to the public.
			(d)Limit on amount
			 expendedThe amount expended by the Secretary to carry out this
			 section for any fiscal year may not exceed 5 percent of the total amount
			 appropriated to carry out section 4(a) for the fiscal year.
			10.Reporting
			 requirements
			(a)Activities
			 reportsEach eligible entity receiving funds under section 4(a)
			 during a year shall submit a report to the Secretary not later than July 30 of
			 the following year regarding the activities carried out with the funds during
			 the preceding year.
			(b)Achievement
			 reports
				(1)In
			 generalIn addition to the reports required under subsection (a),
			 each grantee receiving funds under section 4(a) shall, not later than September
			 1 of the year during which the second academic year of the grantee’s program is
			 completed and each of the next 2 years thereafter, submit to the Secretary a
			 report, including any pertinent data collected in the preceding 2 academic
			 years, concerning—
					(A)the academic
			 growth and achievement of students participating in the program;
					(B)the graduation
			 and college admission rates of students who participate in the program, where
			 appropriate; and
					(C)parental
			 satisfaction with the program.
					(2)Prohibiting
			 disclosure of personal informationNo report under this
			 subsection may contain any personally identifiable information.
				(c)Reports to
			 parent
				(1)In
			 generalEach grantee receiving funds under section 4(a) shall
			 ensure that each school participating in the grantee’s program under this Act
			 during a year reports at least once during the year to the parents of each of
			 the school’s students who are participating in the program on—
					(A)the student’s
			 academic achievement, as measured by a comparison with the aggregate academic
			 achievement of other participating students at the student’s school in the same
			 grade or level, as appropriate, and the aggregate academic achievement of the
			 student’s peers at the student’s school in the same grade or level, as
			 appropriate;
					(B)the safety of the
			 school, including the incidence of school violence, student suspensions, and
			 student expulsions; and
					(C)the accreditation
			 status of the school.
					(2)Prohibiting
			 disclosure of personal informationNo report under this
			 subsection may contain any personally identifiable information, except as to
			 the student who is the subject of the report to that student’s parent.
				(d)Report to
			 Congress
				(1)Reports by
			 SecretaryThe Secretary shall submit to the Committees on
			 Appropriations, Education and the Workforce, and Oversight and Government
			 Reform of the House of Representatives, and the Committees on Appropriations,
			 Health, Education, Labor, and Pensions, and Homeland Security and Governmental
			 Affairs of the Senate, an annual report on the findings of the reports
			 submitted under subsections (a) and (b).
				(2)Reports by
			 MayorIn order for funds under paragraphs (2) and (3) of section
			 14(b) to be made available to the District of Columbia, the Mayor of the
			 District of Columbia shall submit to the Committees on Appropriations, the
			 Committee on Education and the Workforce, and the Committee on Oversight and
			 Government Reform, of the House of Representatives, and the Committee on
			 Appropriations, the Committee on Health, Education, Labor, and Pensions, and
			 the Committee on Homeland Security and Governmental Affairs of the Senate,
			 information on—
					(A)how the funds
			 authorized and appropriated under paragraphs (2) and (3) of section 14(b) for
			 the public schools and public charter schools of the District of Columbia were
			 utilized; and
					(B)how such funds
			 are contributing to student achievement.
					11.Other
			 requirements for participating schools
			(a)Requests for
			 data and informationEach school participating in a program
			 funded under section 4(a) shall comply with all requests for data and
			 information regarding evaluations conducted under section 9(a).
			(b)Rules of
			 conduct and other school policiesEach school participating in a
			 program funded under section 4(a), including each participating school
			 described in section 8(d), may require eligible students to abide by any rules
			 of conduct and other requirements applicable to all other students at the
			 school.
			(c)Nationally
			 norm-Referenced standardized tests
				(1)In
			 generalEach school participating in a program funded under
			 section 4(a) shall administer a nationally norm-referenced standardized test in
			 reading and mathematics to each student enrolled in the school who is receiving
			 an opportunity scholarship. The results of such test shall be reported to the
			 student’s parents or legal guardians and to the Secretary, through the
			 Institute of Education Sciences of the Department of Education, for the
			 purposes of conducting the evaluation under section 9.
				(2)Make-up
			 sessionIf a school participating in a program funded under
			 section 4(a) does not administer a nationally norm-referenced standardized test
			 or the Institute of Education Sciences does not receive data regarding the
			 results of such test for a student who is receiving an opportunity scholarship,
			 then the Secretary, acting through the Institute of Education Sciences, shall
			 administer such test not less than once during each school year to each student
			 receiving an opportunity scholarship.
				12.DefinitionsIn this Act:
			(1)Elementary
			 schoolThe term elementary school means an
			 institutional day or residential school, including a public elementary charter
			 school, that provides elementary education, as determined under District of
			 Columbia law.
			(2)Eligible
			 entityThe term eligible entity means any of the
			 following:
				(A)A nonprofit
			 organization.
				(B)A consortium of
			 nonprofit organizations.
				(3)Eligible
			 studentThe term eligible student means a student
			 who is a resident of the District of Columbia and comes from a
			 household—
				(A)receiving
			 assistance under the supplemental nutrition assistance program established
			 under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.); or
				(B)whose income does
			 not exceed—
					(i)185
			 percent of the poverty line; or
					(ii)in
			 the case of a student participating in the program under this Act in the
			 preceding year, 300 percent of the poverty line.
					(4)ParentThe
			 term parent has the meaning given that term in section 9101 of the
			 Elementary and Secondary Education Act of 1965 (20 U.S.C. 7801).
			(5)Poverty
			 lineThe term poverty line has the meaning given
			 that term in section 9101 of the Elementary and Secondary Education Act of 1965
			 (20 U.S.C. 7801).
			(6)Secondary
			 schoolThe term secondary school means an
			 institutional day or residential school, including a public secondary charter
			 school, that provides secondary education, as determined under District of
			 Columbia law, except that the term does not include any education beyond grade
			 12.
			(7)SecretaryThe
			 term Secretary means the Secretary of Education.
			13.Transition
			 provisions
			(a)RepealThe
			 DC School Choice Incentive Act of 2003 (title III of division C of the
			 Consolidated Appropriations Act, 2004 (Public Law 108–199; 118 Stat. 126)) is
			 repealed.
			(b)Reauthorization
			 of programThis Act shall be deemed to be the reauthorization of
			 the District of Columbia opportunity scholarship program under the DC School
			 Choice Incentive Act of 2003.
			(c)Orderly
			 transitionSubject to subsections(d) and (e), the Secretary shall
			 take such steps as the Secretary determines to be appropriate to provide for
			 the orderly transition to the authority of this Act from any authority under
			 the provisions of the DC School Choice Incentive Act of 2003 (Public Law
			 108–199; 118 Stat. 126), as the DC School Choice Incentive Act of 2003 was in
			 effect on the day before the date of enactment of this Act.
			(d)Rule of
			 constructionNothing in this Act or a repeal made by this Act
			 shall be construed to alter or affect the memorandum of understanding entered
			 into with the District of Columbia, or any grant or contract awarded, under the
			 DC School Choice Incentive Act of 2003 (Public Law 108–199; 118 Stat. 126), as
			 the DC School Choice Incentive Act of 2003 was in effect on the day before the
			 date of enactment of this Act.
			(e)Multi-Year
			 awardsThe recipient of a multi-year grant or contract award
			 under the DC School Choice Incentive Act of 2003 (Public Law 108–199; 118 Stat.
			 126), as the DC School Choice Incentive Act of 2003 was in effect on the day
			 before the date of enactment of this Act, shall continue to receive funds in
			 accordance with the terms and conditions of such award.
			14.Authorization
			 of appropriations
			(a)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this Act, for the uses described in subsection (b), $60,000,000 for
			 fiscal year 2012 and each of the 4 succeeding fiscal years.
			(b)Use of funds
			 authorized under this ActFor each fiscal year, any amount
			 appropriated to carry out this Act shall be equally divided among—
				(1)the Secretary, in
			 order to carry out the District of Columbia opportunity scholarship program
			 established under section 4(a);
				(2)the District of
			 Columbia Public Schools, in order to improve public school education in the
			 District of Columbia; and
				(3)the State
			 Education Office of the District of Columbia, in order to expand quality public
			 charter schools in the District of Columbia.
				
